DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
 
Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Balensiefer et al. (US Patent Number 7090294).
Regarding claim 1, Balensiefer discloses a child safety seat comprising: a seat shell having a backrest portion (of 68), and a sidewall (forward extending portions of 68; see figures) protruding forward from the backrest portion; an adjustable headrest (90) movable along the backrest portion, the headrest includes a side support portion protruding forward; and a first belt guide fixedly connected with the sidewall at a top thereof (the upper edge is viewed as a guide as claimed; see figures) and a second belt guide (88) provided on the headrest, wherein a gap suitable to receive a shoulder belt portion of a vehicle seatbelt is provided between the sidewall of the seat shell and the side support portion of the headrest and is delimited by the backrest portion at a rear and opened at a front (see for instance Figure 1 showing the side support overlapping the sidewall to form a gap as claimed; see Figures 9 and 10 showing the backrest delimitation as well as an opening at a front based on the side support shape adjacent 88), and the first belt guide and the second belt guide are configured to receive the shoulder belt portion of the vehicle seatbelt disposed through the gap between the sidewall of the seat shell and the side support portion of the headrest (this is the general manner of operation as the belt is threaded through 88 and would be disposed as claimed at least in the lower positions of the headrest; see figures); wherein a length of the gap between the first belt guide and the second belt guide decreases when the headrest moves upward relative to the backrest portion (this would appear to be the case in the lower positions of the headrest at least inasmuch as in the invention; that is, as specified in the instant disclosure, “a length of the belt path 118, which can be defined as a length of the gap 120 between the two belt guides 122 and 124, can… decrease when the headrest 112 moves upward,” would take place in the lower positions with the belt path defining the gap being adjusted as claimed).  While Balensiefer is accordingly viewed as disclosing the limitations as set forth, there may not be explicit discussion of the gap adjustment as claimed.  However, even in this case, as changes in size and shape of components requires only routine skill in the art, it would been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the functionality as claimed based on normal variation to improve fit and safety for various users.
Regarding claim 4, Balensiefer further discloses the first belt guide has a base portion, and two ridges protruding from the base portion, the first belt guide being adapted to receive the shoulder belt portion of the vehicle seatbelt between the two ridges (see Figure 9 for instance showing raised ridges on forward and rearward sides of a central base portion of the guide generally aligned with 88; a belt at 88 would be received as claimed).  
Regarding claim 5, Balensiefer further discloses the first belt guide is disposed adjacent to a junction between the sidewall and the backrest portion (see figures).  
Regarding claim 7, Balensiefer further discloses the second belt guide is disposed adjacent to a lower edge of a side support portion of the headrest (see figures).  


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balensiefer in view of Meeker et al (US Patent Number 6908151).  Balensiefer discloses a seat as explained above but does not specify materials.  Variation in material choice is well-known as shown by Meeker who discloses a related device including the use of at least polyoxymethylene, a plastic material (see the last paragraph of column 8 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide materials as taught by Meeker in Balensiefer’s device based on normal design choice to improve function and comfort for various users.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balensiefer.  Balensiefer discloses a seat as explained above, but may not clearly show the first belt guide extending as claimed (while it would appear to meet the limitations, it is not explicit in the disclosure).  However, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve function, operation, and comfort for various users.

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balensiefer in view of Seal et al. (US Patent Application Publication Number 2016/0207497).  Balensiefer discloses a seat as explained above and further discloses a belt disposed transversally across an interior of the seat shell and extending outward through a guide slot provided in the seat shell for attachment to vehicle anchorage, but may not clearly disclose a “latch” belt with connectors as claimed.  Such a connection is conventional in child safety seating as shown in Seal who discloses a related device including a latch belt disposed transversally across an interior of a seat shell and extending outward through a guide slot provided in the seat shell, the latch belt having two opposite ends respectively provided with two connectors for attachment to an anchorage provided in a vehicle (see Figures 13, 14, 26, and paragraphs 169, 174, etc.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a belt arrangement as taught by Seal in Balensiefer’s device because this could improve convenience, operation, and comfort for various users.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Balensiefer fails to disclose a gap that adjusts as claimed.  However, Balensiefer is viewed as disclosing such a gap as explained above.  That is, while Applicant analyses an upper range of Balensiefer’s motion, at a lower range the device would appear to operate in much the same manner as the invention.  Moreover, even if this were not explicit, such a change (e.g. providing increased lower range motion) would have been obvious as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP F GABLER/               Primary Examiner, Art Unit 3636